Exhibit 10.a

 

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into on August
28, 2012 (the “Effective Date”), by and between First Bancorp (the “Company”),
and Richard H. Moore (“Employee”).

The Company desires to employ Employee and Employee desires to accept such
employment on the terms set forth below.

In consideration of the mutual promises set forth below and other good and
valuable consideration, the receipt and sufficiency of which the parties
acknowledge, the Company and Employee agree as follows:

1.             EMPLOYMENT. Employee’s employment shall be subject to the terms
and conditions set forth in this Agreement.

2.             NATURE OF EMPLOYMENT/DUTIES. Employee shall serve as President
and Chief Executive Officer of the Company. He shall report to the Company’s
Board of Directors (the “Board”) and shall have such responsibilities and
authority as the Board may designate from time to time consistent with his title
and position.

2.1             Employee shall perform all duties and exercise all authority in
accordance with, and otherwise comply with, all Company policies, procedures,
practices and directions.

2.2             Employee shall devote substantially all working time, best
efforts, knowledge and experience to perform successfully his duties and advance
the Company’s interests. During his employment, Employee shall not engage in any
other business activities of any nature whatsoever for which he receives
compensation without the Board’s prior written consent; provided, however, this
provision does not prohibit him from personally owning and trading in stocks,
bonds, securities, real estate, commodities or other investment properties for
his own benefit and which do not create actual or potential conflicts of
interest with the Company, or from serving on the boards of directors of other
entities as long as such entities do not compete with the Company and such board
service furthers the interests of the Company. Employee must notify the Chairman
of the Company’s Board annually of any such board service.

3.             COMPENSATION.

3.1             Base Salary. Employee’s annual base salary for all services
rendered shall be Four Hundred Seventy- Five Thousand and 00/100 Dollars
($475,000.00) (less applicable taxes and withholdings) payable in accordance
with the Company’s customary payroll practices as they may exist from time to
time (“Base Salary”). The Employee’s Base Salary may be reviewed and increased
or decreased by the Board, annually at its discretion, in accordance with the
Company’s policies, procedures and practices as they may exist from time to
time.

1

 



3.2             Annual Bonus. Employee shall be eligible for an annual bonus of
up to Six Hundred Thousand and 00/100 Dollars ($600,000.00) (“Annual Bonus”).
The Annual Bonus shall be awarded in accordance with the terms of the
Performance Incentive Plan, attached as Exhibit A. The Annual Bonus shall be
provided to Employee provided that Employee is employed by the Company on the
last day of the fiscal year for which the award was earned. The Annual Bonus
shall be payable no later than two and one-half months following the end of the
fiscal year for which it was earned.

3.3             Long-Term Incentive. On the Effective Date, Employee shall be
entitled to two performance-based equity awards. The first of these awards shall
be an option to acquire 75,000 shares of the Company’s common stock and shall be
subject to the terms and conditions of the Stock Option Award Agreement attached
hereto as Exhibit B. This option shall vest in full if, as of December 31, 2014,
Employee continues to be an employee of the Company and the Company has achieved
the target earnings established with respect to the option, and if those target
earnings have not been achieved by that date, no part of the option will vest.
The second of these awards shall be 40,000 shares of restricted stock and shall
be subject to the terms and conditions of the Restricted Stock Award Agreement
attached hereto as Exhibit C. The restricted stock shall vest in full if, as of
December 31, 2015, Employee continues to be an employee of the Company and the
Company has achieved the target earnings established with respect to the
restricted stock, and if those target earnings have not been achieved by that
date, none of the restricted stock will vest.

3.4             Benefits. Employee may participate in all medical, dental,
disability, insurance, 401(k), vacation and other employee benefit plans and
programs which may be made available from time to time to Company employees at
Employee’s level; provided, however, that Employee’s participation is subject to
the applicable terms, conditions and eligibility requirements of these plans and
programs as they may exist from time to time. The Company shall reimburse
Employee for costs he incurs to participate in the North Carolina State Health
Plan (“State Health Plan”) rather than the Company’s group health plans. All
such reimbursements shall be made no later than March 15 of the year following
the year in which Employee incurred the expense. Nothing in this Agreement shall
require the Company to create, continue or refrain from amending, modifying,
revising or revoking any of its group plans, programs or benefits that are
offered to employees. Employee acknowledges that the Company, in its sole
discretion, may amend, modify, revise or revoke any such group plans, programs
or benefits and any amendments, modifications, revisions and revocations of
these plans, programs and benefits shall apply to Employee.

3.5             Business Expenses. Employee shall be reimbursed for reasonable
and necessary expenses actually incurred by him in performing services under
this Agreement in accordance with and subject to the terms and conditions of the
applicable Company reimbursement policies, procedures and practices as they may
exist from time to time. All such reimbursements shall be made no later than
March 15 of the year following the year in which Employee incurred the expense.

3.6             Office Costs. Employee shall maintain an office in Raleigh,
North Carolina and the Company shall be responsible for the costs of that
office.

2

 



3.7             Clawback. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to Employee pursuant to this Agreement or any other agreement or
arrangement with the Company which is subject to recovery under any law,
government regulation or stock exchange listing requirement, including, but not
limited to, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations of that Act, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement). Employee shall, upon written demand by the
Company, promptly repay any such incentive-based compensation or other
compensation, or take such other action as the Company may require for
compliance with this Section.

4.             TERM OF EMPLOYMENT AND TERMINATION. The initial term of this
Agreement and Employee’s employment hereunder shall be the one-year period
commencing on the Effective Date and terminating on the first anniversary of the
Effective Date (the “Initial Term”), provided that, on such anniversary of the
Effective Date and on each annual anniversary thereafter, this Agreement shall
automatically renew for successive one year periods on the same terms and
conditions set forth herein unless: (a) earlier terminated or amended as
provided herein or (b) either party gives the other written notice of
non-renewal at least sixty (60) days prior to the end of the Initial Term or any
renewal term of this Agreement. The Initial Term and all applicable renewals
thereof are referred to herein as the “Term.”

4.1             Without Cause, Upon Notice. Either the Company or Employee may
terminate Employee’s employment and this Agreement without Cause at any time
upon giving the other party thirty (30) days written notice.

4.2             For Cause. The Company may terminate Employee’s employment and
this Agreement immediately without notice at any time for “Cause,” which shall
mean the following: (i) Employee’s demonstrated gross negligence or willful
misconduct in the execution of his duties; (ii) Employee’s refusal to comply
with the Company’s policies, procedures, practices or directions, after notice
and opportunity to cure within fifteen (15) days after such notice;
(iii) Employee’s commission of an act of dishonesty or moral turpitude;
(iv) Employee’s being convicted of a felony; or (v) Employee’s breach of this
Agreement.

4.3             By Death or Disability. Employee’s employment and this Agreement
shall terminate upon Employee’s Disability or death. For purposes of this
Agreement, “Disability” shall mean Employee’s physical or mental inability to
perform substantially all of Employee’s duties, with or without reasonable
accommodation, for a period of ninety (90) days, whether or not consecutive,
during any 365-day period, as determined in the Company’s reasonable discretion
and in accordance with any applicable law. The Company shall give Employee
written notice of termination for Disability and the termination shall be
effective as of the date specified in such notice.

4.4             Following a Change in Control, by Employee for Good Reason.
Following a Change in Control, as defined herein, Employee may terminate his
employment and this Agreement if he has “Good Reason” to do so.

3

 



For purposes of this Agreement, “Good Reason” shall mean: (i) a material
diminution in Employee’s authority, duties, or responsibilities from such
immediately prior to the Change in Control; (ii) a material change in the
geographic location at which Employee must perform his services under this
Agreement; and (iii) any other action or inaction that constitutes a material
breach by the Company of this Agreement. Provided that, in order for Employee to
be able to terminate for Good Reason, Employee must first provide notice to the
Company of the condition Employee contends constitutes Good Reason within thirty
(30) days of the initial existence of such condition, and the Company must have
thirty (30) days in which to remedy the condition, and further, if the condition
is not remedied, Employee must terminate his employment within thirty (30) days
of the end of the Company’s thirty (30) day remedy period.

4.5           Survival. Section 6 (Confidential Information, Company Property
and Competitive Business Activities) of this Agreement shall survive the
termination of Employee’s employment and/or the termination of this Agreement,
regardless of the reasons for such termination.

5.             COMPENSATION AND BENEFITS UPON TERMINATION.

5.1          By the Company for Cause or by Employee by Notice of Non-Renewal or
Without Cause. If Employee’s employment and this Agreement are terminated by the
Company for Cause or by Employee by notice of non-renewal or pursuant to
Section 4.1 (Without Cause, Upon Notice), then the Company’s obligation to
compensate Employee ceases on the effective termination date except as to
amounts of Base Salary earned, but unpaid as of the effective termination date.

5.2          By the Company Without Cause. If the Company terminates Employee’s
employment and this Agreement without Cause, then the Company shall:

  (i)  pay Employee any earned, but unpaid compensation due as of the effective
termination date; and

(ii)pay Employee a lump sum amount equal to the greater of his then-current Base
Salary for three (3) months or the then remaining period of the Term (less
applicable taxes and withholdings) and shall reimburse Employee for costs he
incurs to continue his participation in the State Health Plan for the period of
time equal to the period of time used to calculate the severance pay. Said lump
sum payment shall be made on the date immediately following the date on which
the required release of claims becomes effective. All such reimbursements shall
be made no later than March 15 of the year following the year in which Employee
incurred the expense. Said payment and reimbursements are subject to the
conditions set forth in Section 5.5 below.

5.3          By the Company by Notice of Non-Renewal or for Disability. If the
Company terminates Employee’s employment and this Agreement by notice of
non-renewal or for Disability, then the Company shall:

4

 



  (i) pay Employee any earned, but unpaid compensation due as of the effective
termination date; and

  (ii) pay Employee a lump sum amount equal to his then-current Base Salary for
three (3) months (less applicable taxes and withholdings). Said lump sum payment
shall be made on the date immediately following the date on which the required
release of claims becomes effective. Said payment is subject to the conditions
set forth in Section 5.5 below.

5.4          Following a Change in Control, by the Company Without Cause or by
Notice of Non-Renewal or by Employee for Good Reason. If the Company terminates
Employee’s employment without Cause or by notice of non-renewal or if Employee
terminates for Good Reason within twelve (12) months following a Change in
Control (as defined below), then Employee shall be entitled to receive:

(i)any earned, but unpaid compensation due as of the effective termination date;
and

(ii)a lump sum payment equal to two (2) times his then current Base Salary (less
applicable taxes and withholdings); and, the Company shall continue to reimburse
Employee for costs he incurs to continue his participation in the State Health
Plan for twelve (12) months. Said lump sum payment shall be made on the date
immediately following the date on which the required release of claims becomes
effective. All such reimbursements shall be made no later than March 15 of the
year following the year in which Employee incurred the expense. Said payment and
reimbursements are subject to the conditions set forth in Section 5.5 below.

For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred on:

(i)the date on which any “person” or “group” (as such terms are used in Section
13(d) and 14(d) of the Exchange Act), other than the Company or any entity
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of the Company’s common
stock, becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act) of shares representing more than 40% of the combined voting
power of the then-outstanding securities entitled to vote generally in the
election of directors of the Company; or

(ii)the date on which (i) the Company merges with any other entity, (ii) the
Company enters into a statutory share exchange with another entity, or (iii) the
Company conveys, transfers or leases all or substantially all of its assets to
any person; provided, however, that in the case of subclauses (i) and (ii), a
Change of Control shall not be deemed to have occurred if the shareholders of
the Company immediately before such transaction own, directly or indirectly
immediately following such transaction, more than 60% of the combined voting
power of the outstanding securities of the corporation resulting from such
transaction in substantially the same proportions as their ownership of
securities immediately before such transaction.

5

 



5.5             Required Release. The Company’s obligation to provide any
payment or reimbursement under Sections 5.2(ii), 5.3(ii), or 5.4(ii), is
conditioned upon Employee’s execution of an enforceable release of all claims
and his compliance with Section 6 of this Agreement. If Employee chooses not to
execute such a release or fails to comply with that Section, then the Company’s
obligation to compensate him ceases on the effective termination date except as
to amounts due at that time. The release of claims shall be provided to Employee
within seven (7) days of his separation from service and Employee must execute
it within the time period specified in the release (which shall not be longer
than forty-five (45) days from the date of receipt). Such release shall not be
effective until any applicable revocation period has expired. Any payments
subject to the release, shall be made or commence, as applicable, within sixty
(60) days of Employee’s separation from service with the Company and, if the
sixty (60) day period begins in one taxable year and ends in another taxable
year, no payment shall be made until the beginning of the second taxable year.

5.6             Benefits in lieu of Other Severance. Employee is not entitled to
receive any compensation or benefits upon his termination except as: (i) set
forth in this Agreement; (ii) otherwise required by law; or (iii) otherwise
required by any employee benefit plan in which he participates with the
following exception. The benefits afforded Employee under this Agreement are in
lieu of any severance benefits to which he otherwise might be entitled pursuant
to a severance plan, policy and practice. Nothing in this Agreement, however, is
intended to waive or supplant any death, disability, retirement, 401(k) pension
benefits, or group health continuation rights, if any, to which he may be
entitled under employee benefit plans in which he participates.

6.             TRADE SECRETS, CONFIDENTIAL INFORMATION, COMPANY PROPERTY AND
COMPETITIVE BUSINESS ACTIVITIES. Employee acknowledges that: (i) by virtue of
his senior management and key leadership position with the Company, Employee has
had and will continue to have access to Trade Secrets and Confidential
Information, as defined below; (ii) the Company has business operations in
multiple states and is engaged in the business of providing financial services
and products in retail, commercial, and corporate banking (the “Business”); and
(ii) the provisions set forth in this Confidential Information, Company Property
and Competitive Business Activities Section are reasonably necessary to protect
the Company’s legitimate business interests, are reasonable as to time,
territory and scope of activities which are restricted, do not interfere with
public policy or public interest and are described with sufficient accuracy and
definiteness to enable him to understand the scope of the restrictions imposed
upon him.

6.1             Trade Secrets and Confidential Information. Employee
acknowledges that: (i) the Company will disclose to him certain Trade Secrets
and Confidential Information; (ii) Trade Secrets and Confidential Information
are the sole and exclusive property of the Company (or a third party providing
such information to the Company) and the Company or such third party owns all
worldwide rights therein under patent, copyright, trade secret, confidential
information, or other property right; and (iii) the disclosure of Trade Secrets
and Confidential Information to Employee does not confer upon him any license,
interest or rights of any kind in or to the Trade Secrets or Confidential
Information.

6

 



6.1.1             Employee may use the Trade Secrets and Confidential
Information only in accordance with applicable Company policies and procedures
and solely for the Company’s benefit while he is employed or otherwise retained
by the Company. Except as authorized in the performance of services for the
Company, Employee will hold in confidence and not directly or indirectly, in any
form, by any means, or for any purpose, disclose, reproduce, distribute,
transmit, or transfer Trade Secrets or Confidential Information or any portion
thereof. Upon the Company’s request, Employee shall return Trade Secrets and
Confidential Information and all related materials.

6.1.2             If Employee is required to disclose Trade Secrets or
Confidential Information pursuant to a court order or other government process
or such disclosure is necessary to comply with applicable law or defend against
claims, he shall: (i) notify the Company promptly before any such disclosure is
made; (ii) at the Company’s request and expense take all reasonably necessary
steps to defend against such disclosure, including defending against the
enforcement of the court order, other government process or claims; and (iii)
permit the Company to participate with counsel of its choice in any proceeding
relating to any such court order, other government process or claims.

6.1.3             Employee’s obligations with regard to Trade Secrets shall
remain in effect for as long as such information shall remain a trade secret
under applicable law.

6.1.4             Employee’s obligations with regard to Confidential Information
shall remain in effect while he is employed or otherwise retained by the Company
and for fifteen (15) years thereafter.

6.1.5             As used in this Agreement, “Trade Secrets” means information
of the Company, suppliers, customers, or prospective or customers, including,
but not limited to, data, formulas, patterns, compilations, programs, devices,
methods, techniques, processes, financial data, financial plans, product plans,
or lists of actual or potential customers or suppliers, which: (i) derives
independent actual or potential commercial value, from not being generally known
to or readily ascertainable through independent development by persons or
entities who can obtain economic value from its disclosure or use; and (ii) is
the subject of efforts that are reasonable under the circumstances to maintain
its secrecy.

6.1.6             As used in this Agreement, “Confidential Information” means
information other than Trade Secrets, that is of value to its owner and is
treated as confidential, including, but not limited to, future business plans,
marketing campaigns, and information regarding employees, provided, however,
Confidential Information shall not include information which is in the public
domain or becomes public knowledge through no fault of Employee.

6.2             Company Property. Upon the termination of his employment or upon
Company’s earlier request, Employee shall: (i) deliver to the Company all
records, memoranda, data, documents and other property of any description which
refer or relate in any way to Trade Secrets or Confidential Information,
including all copies thereof, which are in his possession, custody or control;
(ii) deliver to the Company all Company property (including, but not limited to,
keys, credit cards, customer files, contracts, proposals, work in process,
manuals, forms, computer- stored work in process and other computer data,
research materials, other items of business information concerning any Company
customer, or Company business or business methods, including all copies thereof)
which is in his possession, custody or control; (iii) bring all such records,
files and other materials up to date before returning them; and (iv) fully
cooperate with the Company in winding up his work and transferring that work to
other individuals designated by the Company.

7

 



6.3             Competitive Business Activities. Employee agrees that during the
Term of this Agreement and for a period of time ending on the date occurring one
(1) year after the later of the date his employment terminates and/or this
Agreement terminates (irrespective of the circumstances of such termination)
(the “Non-Competition Period”), Employee will not engage in the following
activities:

(a)             on Employee’s own or another’s behalf, whether as an officer,
director, stockholder, partner, associate, owner, employee, consultant or
otherwise:

(i)             compete with the Company in the Company’s Business;

(ii)             solicit or do business which is the same, similar to or
otherwise in competition with the Company’s Business, from or with persons or
entities: (a) who are customers of the Company; (b) who Employee or someone for
whom he was responsible solicited, negotiated, contracted, serviced or had
contact with on the Company’s behalf; or (c) who were customers of the Company
at any time during the last year of Employee’s employment with the Company; or

(iii)             offer employment to or otherwise solicit for employment any
employee or other person who had been employed by the Company during the last
year of Employee’s employment with the Company;

(b)             be employed (or otherwise engaged) in (i) a management capacity,
(ii) other capacity providing the same or similar services which Employee
provided to the Company, or (iii) any capacity connected with competitive
business activities, by any person or entity that engages in the same, similar
or otherwise competitive business as the Company’s Business; or

             (c)             directly or indirectly take any action, which is
materially detrimental, or otherwise intended to be adverse to the Company’s
goodwill, name, business relations, prospects and operations.

6.3.1             The restrictions set forth in Section 6.3(a)(i) apply to the
following geographical areas: (i) within a 60-mile radius of the location of the
Company’s headquarters during Employee’s employment with the Company; (ii) any
city, metropolitan area, county, or state in which Employee’s substantial
services were provided, or for which Employee had substantial responsibility, or
in which Employee worked on Company projects, while employed by the Company;
(iii) any city, metropolitan area, county, or state in which the Company is
located or does or, during Employee’s employment with Company, did business.

8

 



6.3.2             Notwithstanding the foregoing, Employee’s ownership, directly
or indirectly, of not more than one percent of the issued and outstanding stock
of a corporation the shares of which are regularly traded on a national
securities exchange or in the over-the-counter market shall not violate Section
6.3.

6.4             Remedies. Employee acknowledges that his failure to abide by the
Confidential Information, Company Property or Competitive Business Activities
provisions of this Agreement would cause irreparable harm to the Company for
which legal remedies would be inadequate. Therefore, in addition to any legal or
other relief to which the Company may be entitled by virtue of Employee’s
failure to abide by these provisions; the Company may seek legal and equitable
relief, including, but not limited to, preliminary and permanent injunctive
relief, for Employee’s actual or threatened failure to abide by these provisions
without the necessity of posting any bond, and Employee will indemnify the
Company for all expenses including attorneys’ fees in seeking to enforce these
provisions.

6.5             Tolling. The period during which Employee must refrain from the
activities set forth in Sections 6.1 and 6.3 shall be tolled during any period
in which he fails to abide by these provisions.

6.6             Other Agreements. Nothing in this Agreement shall terminate,
revoke or diminish Employee’s obligations or the Company’s rights and remedies
under law or any agreements relating to trade secrets, confidential information,
non-competition and intellectual property which Employee has executed in the
past, or may execute in the future or contemporaneously with this Agreement.

7.             EXECUTIVE REPRESENTATION. Employee represents and warrants that
his employment and obligations under this Agreement will not (i) breach any duty
or obligation he owes to another or (ii) violate any law, recognized ethics
standard or recognized business custom.

8.             RESIGNATION OF ALL OTHER POSITIONS. Upon termination of
Employee’s employment hereunder, for any reason, Employee shall be deemed to
have resigned from all positions that Employee holds as an officer or member of
the Board of Directors of the Company or any of its affiliates.

9.             WAIVER OF BREACH. The Company’s or Employee’s waiver of any
breach of a provision of this Agreement shall not waive any subsequent breach by
the other party.

10.             ENTIRE AGREEMENT. Except as expressly provided in this
Agreement, this Agreement: (i) supersedes and cancels all other understandings
and agreements, oral or written, with respect to Employee’s employment with the
Company including any prior employment agreement; (ii) supersedes all other
understandings and agreements, oral or written, between the parties with respect
to the subject matter of this Agreement; and (iii) constitutes the sole
agreement between the parties with respect to this subject matter. Each party
acknowledges that: (i) no representations, inducements, promises or agreements,
oral or written, have been made by any party or by anyone acting on behalf of
any party, which are not embodied in this Agreement; and (ii) no agreement,
statement or promise not contained in this Agreement shall be valid. No change
or modification of this Agreement shall be valid or binding upon the parties
unless such change or modification is in writing and is signed by the parties.

9

 



11.             SEVERABILITY. If a court of competent jurisdiction holds that
any provision or sub-part thereof contained in this Agreement is invalid,
illegal or unenforceable, that invalidity, illegality or unenforceability shall
not affect any other provision in this Agreement. Additionally, if any of the
provisions, clauses or phrases in Section 6, Trade Secrets, Confidential
Information, Company Property and Competitive Business Activities, are held
unenforceable by a court of competent jurisdiction, then the parties desire that
such provision, clause, or phrase be “blue-penciled” or rewritten by the court
to the extent necessary to render it enforceable.

12.             PARTIES BOUND. The terms, provisions, covenants and agreements
contained in this Agreement shall apply to, be binding upon and inure to the
benefit of the Company’s successors and assigns. Employee may not assign this
Agreement.

13.             REMEDIES. Employee acknowledges that his breach of this
Agreement would cause the Company irreparable harm for which damages would be
difficult, if not impossible, to ascertain and legal remedies would be
inadequate. Therefore, in addition to any legal or other relief to which the
Company may be entitled by virtue of the Employee’s breach or threatened breach
of this Agreement, the Company may seek equitable relief, including but not
limited to preliminary and injunctive relief, and such other available
remedies.             

14.             GOVERNING LAW. This Agreement and the employment relationship
created by it shall be governed by North Carolina law.

15.             SECTION 409A OF THE INTERNAL REVENUE CODE.

15.1             Parties’ Intent. The parties intend that the provisions of this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations thereunder (collectively, “Section
409A”) and all provisions of this Agreement shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A. If any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause Employee to incur any
additional tax or interest under Section 409A, the Company shall, upon the
specific request of Employee, use its reasonable business efforts to in good
faith reform such provision to comply with Code Section 409A; provided, that to
the maximum extent practicable, the original intent and economic benefit to
Employee and the Company of the applicable provision shall be maintained, and
the Company shall have no obligation to make any changes that could create any
additional economic cost or loss of benefit to the Company. The Company shall
timely use its reasonable business efforts to amend any plan or program in which
Employee participates to bring it in compliance with Section 409A.
Notwithstanding the foregoing, the Company shall have no liability with regard
to any failure to comply with Section 409A so long as it has acted in good faith
with regard to compliance therewith.

10

 



15.2             Separation from Service. A termination of employment shall not
be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination also constitutes a “Separation
from Service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment,” “separation from service” or like terms shall mean “Separation from
Service.”

15.3             Separate Payments. Each installment payment required under this
Agreement shall be considered a separate payment for purposes of Section 409A.

15.4             Delayed Distribution to Key Employees. If the Company
determines in accordance with Sections 409A and 416(i) of the Code and the
regulations promulgated thereunder, in the Company’s sole discretion, that the
Employee is a Key Employee of the Company on the date his employment with the
Company terminates and that a delay in benefits provided under this Agreement is
necessary to comply with Code Section 409A(A)(2)(B)(i), then any severance
payments and any continuation of benefits or reimbursement of benefit costs
provided by this Agreement, and not otherwise exempt from Section 409A, shall be
delayed for a period of six (6) months following the date of termination of the
Employee’s employment (the “409A Delay Period”). In such event, any severance
payments and the cost of any continuation of benefits provided under this
Agreement that would otherwise be due and payable to the Employee during the
409A Delay Period shall be paid to the Employee in a lump sum cash amount in the
month following the end of the 409A Delay Period. For purposes of this
Agreement, “Key Employee” shall mean an employee who, on an Identification Date
(“Identification Date” shall mean each December 31) is a key employee as defined
in Section 416(i) of the Code without regard to paragraph (5) thereof. If the
Employee is identified as a Key Employee on an Identification Date, then
Employee shall be considered a Key Employee for purposes of this Agreement
during the period beginning on the first April 1 following the Identification
Date and ending on the following March 31.

16.             Counterparts. This Agreement may be executed in counterparts,
each of which shall be an original, with the same effect as if the signatures
affixed thereto were upon the same instrument.

 

 

 

[Signature Page Follows]

11

 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year first written above.

 

EMPLOYEE         BY:/s/  Richard H. Moore Richard H. Moore           First
Bancorp   BY:/s/  Anna G. Hollers   Title: EVP, Secretary, and Chief Operating
Officer


 

 

 

12

 

EXHIBIT A

FIRST BANCORP

PERFORMANCE INCENTIVE PLAN

 

THIS PERFORMANCE INCENTIVE PLAN (the “PIP”) establishes the terms of the annual
bonus opportunity set forth in the employment agreement by and between Richard
H. Moore (the “Participant”) and First Bancorp (the “Company”) effective as of
September 4, 2012 (the “Employment Agreement”). The PIP provides for the grant
of an incentive award opportunity under and subject to the terms of the
Company’s 2007 Equity Plan (the “2007 Plan”). Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the 2007 Plan.

 

1.              Annual Bonus Opportunity; Determination of Annual Bonus. Each
year, the Participant will have the opportunity to earn an annual bonus of up to
Six Hundred Thousand Dollars ($600,000). The amount payable will be determined
based on performance against the Company’s performance goal with respect to
modified earnings per share established by the Committee for the applicable
performance year (the “EPS Goal”) and the following scale:

 

Performance Award Threshold   $150,000 Target    $300,000 Maximum  $600,000

 

The amount payable where performance is greater than Threshold but less than
Target or greater than Target but less than Maximum shall be determined on the
basis of straight line interpolation between points. Payment of the amount
determined to be payable (the “Annual Bonus”) is conditioned on (i) the
Participant’s continued employment with the Company through December 31 of the
performance year, as described in Section 6 below, and (ii) First Bank’s having
achieved a satisfactory regulatory review as of such date as determined by the
Board.

 

2.             Form of Payment. The Annual Bonus shall be paid 50% in cash and
50% in Restricted Stock. The number of shares of Restricted Stock deliverable
shall be determined by dividing (x) by (y) where (x) is 50% of the Annual Bonus
and (y) is the closing price of a share of Company Stock as reported on the
NASDAQ on the trading day immediately preceding the date of grant, rounded down
to the nearest whole number. The Restricted Stock shall be granted on the
Company’s usual form of Restricted Stock Award Agreement and vest in thirds over
three years with one-third vesting on each of the first, second and third
anniversaries of December 31 of the performance year; provided, however, that in
the event of a Change in Control, any unvested Restricted Stock granted pursuant
to this PIP shall immediately vest in full.

 

3.             Latest Payment Date; Tax Withholding. All Annual Bonus payments,
if any, shall be made not later than March 15 of the calendar year following the
performance year. The minimum tax withholding amount with respect to the cash
and Restricted Stock portions of the Annual Bonus shall be withheld from the
cash portion of such payment.

 

13

 



4.              Administration; Nature of Awards. The PIP shall be administered
by the Committee as described in the 2007 Plan. The Committee may in its
discretion consult with outside advisors or internal Company resources for
purposes of making any determinations in connection with its administration of
the PIP. The bonus opportunities hereunder are intended to qualify as
Performance Unit Awards under the 2007 Plan. The PIP is unfunded and any cash
payments by the Company hereunder shall be made from the general assets of the
Company.

 

5.               Intent with Respect to Section 162(m). The annual bonus
opportunity is intended to qualify for the performance-based compensation
exception under Section 162(m) of the Code.

 

6.               Termination of Employment. No Annual Bonus shall be payable to
or in respect of a Participant, except as the Committee shall otherwise
expressly determine, unless the Participant is employed by the Company on
December 31 of the performance year.

 

7.               Availability of Common Stock. If, when an Annual Bonus becomes
payable in respect of any performance year, the number of shares of Common Stock
needed to grant any Restricted Stock exceeds the number of shares then available
under the 2007 Plan, the Company will pay out the value of any Restricted Stock
in excess of the number available in cash and determine the cash amount by
reversing the calculation under Section 2 above used to determine the number of
shares of Restricted Stock deliverable.

 

8.               Clawback. If the participant receives an Annual Bonus payment
under the PIP based on financial statements that are subsequently required to be
restated in a way that would decrease the amount to which the Participant was
entitled, the Participant will refund to the Company the difference between what
the Participant received and what the Participant should have received; provided
that no refund will be required for Annual Bonus payments made more than three
years prior to the date on which the Company is required to prepare the
applicable restatement. The value of any difference to be refunded will be
determined in a manner consistent with regulations the Securities and Exchange
Commission may adopt pursuant to Section 945 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act.

 

9.               Amendment. The PIP, including the EPS Goal once established by
the Committee for a given performance year, may be amended by the Company only
with the written consent of the Participant.

 

10.             409A. This PIP shall be construed and administered consistent
with the intent that it at all times be in compliance with or exempt from the
requirements of Section 409A of the Code and the regulations promulgated
thereunder.

 

 

14

 

The Company hereby certifies that the PIP was adopted effective as of September
4, 2012.

 

FIRST BANCORP

 

 

 

By: /s/ Anna G. Hollers

Its: EVP, Secretary, and Chief Operating Officer


 

15

 

EXHIBIT B

FIRST BANCORP

2007 EQUITY PLAN

 

STOCK OPTION AWARD AGREEMENT

 

 

THIS STOCK OPTION AWARD AGREEMENT (this “Agreement”) is made by and between
Richard H. Moore (the “Participant”) and First Bancorp (the “Company”),
effective as of August 28, 2012 (the “Grant Date”).

 

WHEREAS, the Participant has entered into an employment agreement, executed and
effective as of the date hereof, by and between the Participant and the Company
(the “Employment Agreement”); and

 

WHEREAS, in accordance with the terms of the Employment Agreement, the
Compensation Committee of the Company’s Board of Directors (the “Committee”)
desires to award a nonqualified stock option to the Participant pursuant to the
First Bancorp 2007 Equity Plan (the “Plan”).

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties agree as
follows:

 

1.               Grant of Option. Pursuant to the Plan, the Company hereby
grants to the Participant, as of the Grant Date, an option (the “Option”) to
purchase all or any part of an aggregate of 75,000 shares of the Company’s
Common Stock (the “Option Shares”), subject to, and in accordance with, the
terms and conditions set forth in this Agreement and the Plan. The exercise
price per Option Share (the “Exercise Price”) is $9.76, the Fair Market Value of
a share of the Company’s Common Stock on the Grant Date. The Option and this
Agreement are subject to all of the terms and conditions of the Plan, which
terms and conditions are hereby incorporated by reference, and, except as
otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan. The Option
is not intended to constitute an “incentive stock option” as that term is used
in Section 422 of the Internal Revenue Code, as amended.

 

2.               Term. Subject to earlier termination as hereinafter provided,
the term of the Option shall be ten (10) years (the “Term”).

 

3.               Vesting. Subject to earlier vesting or termination as
hereinafter provided, the Option shall become fully vested and exercisable with
respect to all the Option Shares on December 31, 2014 (the “Vesting Date”) if,
as of such date, the Company’s performance goal with respect to modified
earnings per share as established by the Committee on the date hereof for such
date (the “EPS Goal”) has been met. If these requirements are not met as of the
Vesting Date, the Option will terminate.

 

16

 



4.               Change in Control. Subject to Section 5 below, in the event of
a Change in Control, the Committee may accelerate the vesting of the Option in
its discretion, except that if the Participant terminates for Good Reason within
twelve (12) months following a Change in Control, the Option shall vest in full.
For this purpose, “Good Reason” shall have the meaning set forth in the
Employment Agreement (as in effect on the date hereof) and the Participant shall
have given the Company thirty (30) days notice of the condition the Participant
contends constitutes Good Reason and thirty (30) days in which to remedy the
condition.

 

5.               Termination of Employment. If the Participant’s employment is
terminated by the Company without Cause or as a result of the Participant’s
death or Disability, then the Option shall vest in full. Except as set forth in
Section 4 above, if the Participant resigns or ceases to be employed by the
Company for any other reason, then to the extent not previously vested, the
Option shall terminate. For purposes of this Agreement, “Cause” shall have the
meaning set forth in the Employment Agreement (as in effect on the date hereof).

 

6.                Termination of Option. In no case will the vested Option be
exercised by anyone after the first to occur of the following events:

(a)               The expiration of the Term of the Option;

(b)              The date that is three (3) months after the date of termination
of the Participant’s employment for any reason other than death, Disability or
Cause;

(c)               The date that is one year after the date of the Participant’s
termination as a result of death (during which period the Option may be
exercised by the Participant’s Personal Representative) or Disability; or

(d)               The date the Company terminates the Participant’s employment
for Cause.

 

7.                 Exercise of Option. Subject to the terms of this Agreement
and the Plan, the vested Option may be exercised in whole or in part by giving
written notice to the Chief Financial Officer of the Company at its corporate
headquarters. Such notice shall specify the number of Option Shares that the
Participant elects to purchase and shall be accompanied by payment of the
Exercise Price for the Option Shares indicated by the Participant’s election.
Payment shall be by cash or by check payable as directed by the Company, except
as may otherwise be permitted in accordance with such rules and procedures, if
any, as established by the Committee for such purpose from time to time. The
Option shall not be exercisable if and to the extent the Company determines that
such exercise would violate applicable state or federal securities laws or the
rules and regulations of any securities exchange on which the Company’s common
stock is traded. If the Company makes such a determination, it shall use all
reasonable efforts to obtain compliance with such laws, rules and regulations.
In making any determination hereunder, the Company may rely on the opinion of
counsel for the Company.

 

17

 



8.                 No Rights as Shareholder. The Participant shall not have any
rights of a shareholder with respect to the Option Shares until a stock
certificate has been duly issued following exercise of the Option as provided
herein.

 

9.                 Nontransferability. Except as otherwise approved by the
Committee, the Option granted pursuant to this Agreement is not transferable
other than by will, the laws of descent and distribution or a qualified domestic
relations order.

 

10.              Beneficiary Designation. Each Participant may name a
beneficiary or beneficiaries to receive or exercise the vested Option at the
Participant’s death. Unless otherwise provided in the beneficiary designation,
each designation will revoke all prior designations made by the same
Participant, must be made on a form prescribed by the Committee, and will be
effective only when filed in writing with the Committee. If a Participant has
not made an effective beneficiary designation, the deceased Participant’s
beneficiary will be the Participant’s surviving spouse or, if none, the deceased
Participant’s estate. The identity of a Participant’s designated beneficiary
will be based only on the information included in the latest beneficiary
designation form completed by the Participant and will not be inferred from any
other evidence.

 

11.              Administration. The authority to manage and control the
operation and administration of this Agreement shall be vested in the Committee,
which shall have all powers with respect to this Agreement as it has with
respect to the Plan (to the fullest extent permitted by the Plan). Any
interpretation of the Agreement by the Committee and any decision made by it
with respect to the Agreement is final and binding on all persons. If and to the
extent of a conflict between this Agreement and the terms of the Plan, the terms
of this Agreement will govern.

 

12.              No Right to Employment. The granting of the Option shall not be
deemed (a) to create any obligation on the part of the Company or any Subsidiary
to retain the Participant in the employ of, or continue the provision of
services to, the Company or any Subsidiary, or (b) to be evidence of any
agreement or understanding, express or implied, that the Participant has a right
to continue as an employee for any period of time or at any particular rate of
compensation.

 

13.              Tax Withholding. The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state and local taxes required by
law or regulation to be withheld with respect to any taxable event arising as a
result of the exercise of the Option. With respect to withholding required upon
any taxable event arising as a result of the exercise of the Option, the
Participant may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
shares of Company Stock having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that could be imposed on the
transaction. All such elections shall be irrevocable, made in writing and signed
by the Participant, and shall be subject to any restrictions or limitations that
the Committee, in its sole discretion, deems appropriate.

 

14.              Notices. Any written notices provided for in this Agreement or
the Plan shall be in writing and shall be deemed sufficiently given if either
hand delivered or if sent by fax or overnight courier, or by postage paid
first-class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to the Participant, at the Participant’s address
indicated by the Company’s records, or if to the Company, at the Company’s
corporate headquarters.

18

 



 

15.              Amendment. This Agreement may be amended only by mutual written
agreement of the parties.

 

16.              Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina.

 

17.              Severability.  The provisions of this Agreement are severable
and if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

18.              Counterparts; Further Instruments. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. The
parties hereto agree to execute such further instruments and to take such
further action as may be reasonably necessary to carry out the purposes and
intent of this Agreement.

 

IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf,
effective as of the Grant Date.

 

PARTICIPANT

 

 

BY:/s/ Richard H. Moore

Richard H. Moore

 

 

FIRST BANCORP

 

 

 

BY:/s/ Anna G. Hollers

Its: EVP, Secretary, and Chief Operating Officer


 

 

19

 

EXHIBIT C

FIRST BANCORP

2007 EQUITY PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made by and between
Richard H. Moore (the “Participant”) and First Bancorp (the “Company”),
effective as of August 28, 2012 (the “Grant Date”).

 

WHEREAS, the Participant has entered into an employment agreement, executed and
effective as of the date hereof, by and between the Participant and the Company
(the “Employment Agreement”); and

 

WHEREAS, in accordance with the terms of the Employment Agreement, the
Compensation Committee of the Company’s Board of Directors (the “Committee”)
desires to award a nonqualified stock option to the Participant.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties agree as
follows

 

1.                  Grant of Restricted Stock Award.  Pursuant to the Plan, the
Company hereby grants to the Participant, as of the Grant Date, a Restricted
Stock Award (the “Award”) for 40,000 shares of the Company’s Company Stock (the
“Shares”), subject to, and in accordance with, the terms and conditions set
forth in this Agreement and the Plan.  The Award and this Agreement are subject
to all of the terms and conditions of the Plan, which terms and conditions are
hereby incorporated by reference, and, except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.

 

2.                  Restriction Period. Subject to earlier vesting or
termination as hereinafter provided, the Award shall become fully vested on
December 31, 2015 (the “Vesting Date”) if, as of such date, the Company’s
performance goal with respect to modified earnings per share as established by
the Committee on the date hereof for such date (the “EPS Goal”) has been met. If
these requirements are not met as of the Vesting Date, the Option will
terminate. If these requirements are not met as of the Vesting Date, the Award
will terminate.

 

3.                  Change in Control. Subject to Section 4 below, in the event
of a Change in Control, the Committee may accelerate the vesting of the Award in
its discretion, except that if the Participant terminates for Good Reason within
twelve (12) months following a Change in Control, the Award shall vest in full.
For this purpose, “Good Reason” shall have the meaning set forth in the
Employment Agreement (as in effect on the date hereof) and the Participant shall
have given the Company thirty (30) days notice of the condition the Participant
contends constitutes Good Reason and thirty (30) days in which to remedy the
condition.

20

 



 

4.               Termination of Employment. If the Participant’s employment is
terminated by the Company without Cause or as a result of the Participant’s
death or Disability then the Award shall vest in full. Except as set forth in
Section 3 above, if the Participant resigns or ceases to be employed by the
Company for any other reason, then to the extent not previously vested, the
Award shall terminate. For purposes of this Agreement, “Cause” shall have the
meaning set forth in the Employment Agreement (as in effect on the date hereof).

 

5.               Settlement of Award.  The Award shall be payable in whole
shares of Company Stock upon vesting.

 

6.               Nontransferability of Award and Shares.  The Award shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
by will, the laws of descent and distribution or a qualified domestic relations
order. The designation of a beneficiary does not constitute a transfer. The
Participant shall not sell, transfer, assign, pledge or otherwise encumber the
Shares subject to the Award until the Restriction Period has expired and all
conditions to vesting and transfer have been met.

 

7.               Beneficiary Designation.  Each Participant may name a
beneficiary or beneficiaries to receive any vested Award that is unpaid at the
Participant’s death.  Unless otherwise provided in the beneficiary designation,
each designation will revoke all prior designations made by the same
Participant, must be made on a form prescribed by the Committee and will be
effective only when filed in writing with the Committee.  If a Participant has
not made an effective beneficiary designation, the deceased Participant’s
beneficiary will be the Participant’s surviving spouse or, if none, the deceased
Participant’s estate.  The identity of a Participant’s designated beneficiary
will be based only on the information included in the latest beneficiary
designation form completed by the Participant and will not be inferred from any
other evidence. 

 

8.               Administration.  The authority to manage and control the
operation and administration of this Agreement shall be vested in the Committee,
which shall have all powers with respect to this Agreement as it has with
respect to the Plan (to the fullest extent permitted by the Plan).  Any
interpretation of the Agreement by the Committee and any decision made by it
with respect to the Agreement is final and binding on all persons. If and to the
extent of a conflict between this Agreement and the terms of the Plan, the terms
of the Plan will govern.

 

9.               No Right to Employment.  The granting of any Award pursuant to
this Agreement shall not be deemed (a) to create any obligation on the part of
the Company or any Subsidiary to retain the Participant in the employ of, or
continue the provision of services to, the Company or any Subsidiary, or (b) to
be evidence of any agreement or understanding, express or implied, that the
Participant has a right to continue as an employee for any period of time or at
any particular rate of compensation.

 

10.             Certificates for Shares; Rights as Shareholder.  The Shares
underlying the Award will be represented in a book entry account in the name of
the Participant. The Participant shall be entitled to receive dividends during
the Restriction Period and shall have the right to vote such Shares and shall
have all other Shareholder rights, with the exception that (i) unless otherwise
provided by the Committee, if any dividends are paid with respect to the Shares
in shares of Company Stock, those shares will be subject to the same
restrictions as the Shares, (ii) the Participant will not be entitled to
delivery of any stock certificate evidencing the Shares underlying the Award
during the Restriction Period, (iii) the Company will retain custody of the
Shares underlying the Award during the Restriction Period, and (iv) a breach of
a restriction or a breach of the terms and conditions of this Agreement or the
Plan will cause a forfeiture of the Award.

21

 



 

11.             Tax Withholding. The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state and local taxes required by
law or regulation to be withheld with respect to any taxable event arising as a
result of the grant of the Award and delivery of the Shares. With respect to
withholding required upon any taxable event arising as a result of an Award
granted hereunder, a Participant may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold shares of Company Stock having a Fair Market Value
on the date the tax is to be determined equal to the minimum statutory total tax
that could be imposed on the transaction. All such elections shall be
irrevocable, made in writing and signed by the Participant, and shall be subject
to any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.

 

12.             Notices.  Any written notices provided for in this Agreement or
the Plan shall be in writing and shall be deemed sufficiently given if either
hand delivered or if sent by fax or overnight courier, or by postage paid
first-class mail.  Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual
receipt.  Notices shall be directed, if to the Participant, at the Participant’s
address indicated by the Company’s records, or if to the Company, at the
Company’s corporate headquarters.

 

13.             Amendment.  This Agreement may be amended only by mutual written
agreement of the parties.

 

14.             Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina.

 

15.             Severability.  The provisions of this Agreement are severable
and if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

16.             Counterparts; Further Instruments. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. The
parties hereto agree to execute such further instruments and to take such
further action as may be reasonably necessary to carry out the purposes and
intent of this Agreement.

22

 



 

 

IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf,
effective as of the Grant Date.

 

PARTICIPANT

 

 

 

BY:/s/ Richard H. Moore

Richard H. Moore

 

 

FIRST BANCORP

 

 

 

BY:/s/ Anna G. Hollers

Its: EVP, Secretary, and Chief Operating Officer


 

 

23

 



